      Case 4:21-cv-00131-WTM-CLR Document 6 Filed 05/27/21 Page 1 of 1



                IN THE UNITED     STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


 ROY MUNN, Individually,

       Plaintiff,

 V.                                             CASE NO. CV421-131


 COHEN FAMILY, LP, A Domestic
 Limited Partnership,

       Defendant.



                                  ORDER


      Before   the   Court   is   Plaintiff    Roy   Munn's   Dismissal   with

Prejudice. (Doc. 5.) Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), a plaintiff may dismiss an action by filing "a notice

of dismissal before the opposing party serves either an answer or a

motion for summary judgment." Because Defendant has filed neither an

answer nor a motion for summary judgment in this case, Plaintiff's

request is GRANTED and this action is DISMISSED WITH PREJUDICE. The

Clerk of Court is DIRECTED to close this case.


      SO ORDERED this ^^7^day of May 2021.




                                    WILLIAM T. MOORE, JR.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
